      Case 1:21-cr-00396-JPC Document 14 Filed 08/31/21 Page 1 of 2




                                                    August 27, 2021
VIA ECF
The Honorable John P. Cronan
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007

       Re:    United States v. Jamel Hamilton,
              21 Cr. 396 (JPC)
Honorable Judge Cronon:
With the consent of tha Government, I write on behalf of my client, Jamel Hamilton,
to respectfully request that the Court set conditions for his release pending sentencing,
currently scheduled for Thursday, September 9, 2021 at 11:00 A.M. This request is
necessitated by the unexpected death of Mr. Hamilton’s brother, who died suddenly
last Sunday, August 22, 2021 and whose funeral will take place on Saturday, September
4, 2021 at 10:00 A.M.
Mr. Hamilton has been detained at the Essex County Correctional Center in Newark,
New Jersey since his arrest on May 11, 2021. He is pending sentencing following his
admission to one count of violating Title 18 United States Code §§ 751(a) and 4082(a),
and the applicable Guidelines range is between 8 and 14 months, which is in Zone B.
Given this relatively low sentencing range, the limited duration of any presentence
release, and the profound significance to Mr. Hamilton and his loved ones to be united
in their grief, I respectfully request that, in addition to any conditions the Court deems
appropriate, the Court release Mr. Hamilton pursuant to a $50,000 personal
recognizance bond, cosigned by one financially responsible person; pretrial supervision
as directed; travel restricted to the Southern and Eastern Districts of New York;
surrender of any passport, and a prohibition against any new application pending
sentencing.
Mr. Hamilton is well aware that he must return to court to be sentenced, and has every
reason to do so. Aside from the potential for a sentence of time-served, the Court may
determine that a sentence of home confinement is appropriate, which, notably, would
be complaint the advisory Guidelines. In light of the substantial punishment Mr.
Hamilton has already served, his strong incentive to return as directed, and the reasons
            Case 1:21-cr-00396-JPC Document 14 Filed 08/31/21 Page 2 of 2




      discussed above, there is clear and convincing evidence for the Court to find that Mr.
      Hamilton is not a flight risk or a danger pursuant to 18 U.S.C. § 3143(a).
      I have discussed this request with Assistant United States Attorney Patrick Maroney,
      who graciously consents on behalf of the Government.
      Thank you for considering this request.
                                                 Respectfully Submitted,
                                                 /s/
                                                 Christopher A. Flood
                                                 Federal Defenders of New York
                                                 Counsel for Mr. Jamel Hamilton

      cc:    AUSA Patrick Maroney, Esq. (ECF)



Defendant Jamel Hamilton's request is granted. Mr. Hamilton shall
be released pending sentencing pursuant to a $50,000 personal
recognizance bond, cosigned by one financially responsible person.
Mr. Hamilton shall comply with any directives from Pretrial
Services. Mr. Hamilton must surrender any passport, may only
travel within the Southern and Eastern Districts of New York, and
may not make any new applications pending sentencing. The Court
extends its condolences to Mr. Hamilton on his brother’s passing.

SO ORDERED.

Date: August 30, 2021
      New York, New York           _____________________
                                   JOHN P. CRONAN
                                   United States District Judge
